Citation Nr: 0823786	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for training pursued from November 
15, 2004 to February 28, 2005. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In VA Form 9 (Appeal to Board of Veterans' Appeals) received 
by the RO in July 2006, the veteran requested a hearing at 
the RO before a Veterans Law Judge from a traveling section 
of the Board.  There is nothing in the record to indicate 
that the requested hearing has been scheduled.  Therefore, 
the case must be remanded to the RO to schedule a Travel 
Board hearing as requested. 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge at the next available 
opportunity.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




